Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (Tian, S., Jiang, P., Ning, P., Su, Y., “Enhanced adsorption removal of phosphate from water by mixed lanthanum/aluminum pillared montmorillonite”, Chem. Eng. Journal, 151, 2009, 141-148) in view of de Castro (de Castro, L.F., Brandao, V.S., Bertolino, L.C., de Souza, W.F.L, Teixeira, V.G., “Phosphate Adsorption by Montmorillonites Modified with Lanthanum/Iron and a Laboratory Test using Water from the Jacaepagua Lagoon (RJ, Brazil), J. Braz. Chem. Soc. 30, 3, 641-657, 2019).
Tian discloses in the title, abstract, and sections 2.1-2.5 on pages 142-143 pillared montmorillonite clays loaded with lanthanum and aluminum, and their use in removing phosphate from wastewater, as recited in claim 19. In the top left column of page 142 Tian discloses that pillared clays have a higher affinity to anions such as phosphate. Pillared montmorillonite is a two-dimensional clay meeting the limitations of the two-dimensional clay of claims 1-2, and lanthanum meets the limitations of the metal of claims 1-3. Tian does not specifically disclose the inclusion of lanthanum oxide.

It would have been obvious to one of ordinary skill in the art to use the lanthanum(III) of de Castro as the source for the lanthanum in the lanthanum/aluminum loaded pillared clays of Tian, since de Castro teaches that they are an effective lanthanum source for use in composites with clay for phosphorus removal.

Allowable Subject Matter
Claims 4-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-6 recite a metal oxide content of 15 to 50% by weight. Tian discloses in section 2.2 on page 142 that the lanthanum-doped pillared clay is prepared by a method involving dispersing 500 g of bentonite clay into a pillaring solution comprising 500 mL of an 0.1L LaCl3 solution, therefore containing 0.05 mol of lanthanum, about 6.95 g, 
Claim 7 and its dependent claims, as well as claims 16-17, recite a method of preparing the two-dimensional clay based composite by roasting a mixture of the two-dimensional clay, metal hydroxide, and urea. The prior art, as exemplified by Tian and de Castro, does not disclose such a method. Both Tian and de Castro disclose preparing the composites by the simpler method of immersing the clay in aqueous solutions of the metal-containing compounds and stirring at room temperature or slightly elevated temperature. Neither Tian nor de Castro suggest using urea or metal hydroxide as a reactant, and since the simpler method of Tian and de Castro is taught to be effective, one of ordinary skill in the art would not be motivated to employ a method requiring an additional reaction, and, in the case of claim 15, substantially higher temperatures. Sivaiah (Sivaiah, M.V., Petit, S., Brendle, J., Patrier, P., “Rapid synthesis of aluminum polycations by microwave assisted hydrolysis of aluminum via 3/urea mixture, treating SAz-1 with the microwaved mixture, and calcining the product at high temperature, but the method does not utilize a metal hydroxide starting material, and involves separately heating the AlCl3/urea mixture before it is brought into contact with the clay.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771